Citation Nr: 0719352	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-04 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected PTSD currently is not shown to be 
productive of more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.130, 
4.13, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In August 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the September 2003 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the August 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August 2003 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The March 2006 letter specifically advised the veteran, "If 
you have any information or evidence that you have not 
previously told us about or given to us, and that information 
or evidence concerns the level of your disability or when it 
began, please tell us or give us that evidence now,"  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the August 2003 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the Statement of 
the Case (SOC) in November 2004.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the November 2004 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  

Further, the Board's decision herein denies the claim for 
increased initial rating, so no effective date is being 
assigned.  There is accordingly no possibility of prejudice 
under the notice requirements of Dingess as regards a claim 
for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medical examinations in January 2003 and 
August 2003.  

The Board notes that the veteran's representative has 
requested a VA medical examination since the veteran's last 
VA medical examination was in August 2003.  

The veteran's representative has not stated that the 
veteran's PTSD has worsened since the August 2003 VA 
examination just that the veteran should have a new VA 
medical examination since four years had passed.  

The Board notes that the veteran has submitted VA treatment 
reports from January 2003 to November 2005 for review.   The 
Board notes that VCAA does not require a VA medical 
examination unless the medical evidence of record is not 
adequate or sufficient for the appropriate legal action or 
unless there has been a material change in the disability.  
Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  

VCAA states that VA will afford a claimant an examination if 
VA determines it is necessary to decide the claim, which 
clearly makes the decision discretionary to VA.  38 C.F.R. 
§ 3.159(c)(4)(i) (emphasis added).  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of PTSD.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board must accordingly consider the severity of the 
service-connected disability since July 18, 2002, the 
effective date of the grant of service connection.  

In January 2003, the veteran had an initial evaluation for 
PTSD at the VA Medical Center (VAMC).  The veteran stated 
that he was engaged and was previously married three times 
before.  The veteran stated that his previous marriages 
crumbled as a result of his PTSD symptoms.  

The veteran reported that after service he was a police 
officer for 20 years and after retirement he worked doing 
random drug and alcohol testing.  

The veteran reported that, right after he returned from 
Vietnam, he started having nightmares and flashbacks.  He 
reported having temper tantrums, hypervigilance, avoidance 
behavior and sleep disturbances.  He also had nightmares two 
to three times a week.  

The veteran avoided war movies or any violence or loud noise 
because it would precipitate flashbacks and nightmares.  He 
had difficulty falling asleep and staying asleep and awoke in 
the middle of the night with nightmares, a rapid heart rate, 
sweating, breathing very fast and extremely scared.  He 
reported being short tempered and irritable and had very low 
tolerance for people around him.  

The VA examiner noted that the veteran was clearly distressed 
when he described his experiences in Vietnam.  He was 
embarrassed about the fact that he could not get over these 
experiences.  The veteran denied any thought content 
abnormalities or auditory or visual hallucinations.  

The VA examiner noted that the veteran had mild idea of 
reference, always looked behind his shoulder, and would 
become tense and nervous if there were Asian people around 
him.  Asian people precipitated flashbacks when he would 
sweat badly; he avoided neighborhoods with Asian people.  

The VA examiner noted that the veteran described classic 
avoidance behavior, where he avoided news, war movies and 
loud noises.  

The VA examiner assigned the veteran a Global Assessment 
Functioning Score (GAF) of 80.  

The veteran submitted a June 2003 physician's questionnaire 
from a licensed clinical social worker who had been seeing 
him since February 2003.  The social worker first opined that 
the veteran had occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
chronic anxiety, hypervigiliance, recurring nightmares of 
Vietnam, and chronic sleep impairment.  

The social worker also opined that the veteran had 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships due to 
impairment of short term memory and difficulty in focusing on 
a task.  

Finally, the social worker opined that the veteran 
experienced occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood and inability to 
establish and maintain effective relationships due to 
impaired impulse control and unprovoked irritability and 
anger in relationships.  The social worker opined that the 
current GAF score was 55.  

The veteran had a VA medical examination in August 2003 and 
reported being employed as a medical technician for the past 
13 1/2 years.  He reported no problems at his job except that 
he took a few sick days as a result of trouble sleeping due 
to PTSD.  

The veteran reported having trouble sleeping as a result of 
his PTSD and getting up the next day to go to work and having 
taken six sick days as a result of his PTSD in the past year.  
His PTSD made him anxious; at times it caused arguments and 
at other times it caused him to be reclusive.  

The veteran had two good friends that were Vietnam veterans 
that he served on the police force with after service.  He 
had a lot of acquaintances and spent his free time playing 
golf and working in the yard.  A past history of alcohol 
problems was reported, but he added that only drank 
infrequently now.  

The VA examiner noted that the veteran had some impairment in 
psychosocial functioning as a result of PTSD.  The veteran's 
occupational impairment had been relatively minor and limited 
to only taking a few more sick days each year due to poor 
sleep because of PTSD.  

The VA examiner noted that the veteran's prior marriages were 
somewhat adversely affected by the PTSD symptoms of anxiety, 
agitation and reclusiveness.  Nonetheless, the veteran was 
noted to have been able to maintain some significant 
relationships.  

The VA examiner noted that the veteran denied hallucinations 
and delusions and had some mild obsessive behavior that was 
centered on order and panic attacks approximately one time 
every two weeks, which included excessive sweating, heart 
racing, shortness of breath and lightheadedness that lasted 
for 2 minutes.  He did have some problems with irritability.  
The veteran had nightmares about traumatic events about two 
times per week.   

The examiner noted that the veteran stated he was often 
agitated, had difficulty with relaxation and was irritable 
and anxious.  The veteran had increased anxiety around Asian 
people and avoided Asian people, Asian restaurants, any war 
movies or war coverage on television.  The VA examiner 
assigned a GAF score of 65.  

The veteran submitted an August 2004 PTSD questionnaire from 
his VA physician who had treated him since April 2004 and 
opined that the veteran had a GAF score that was 50 without 
explanation.  

The Board notes that the veteran also submitted VA treatment 
reports from January 2003 to November 2005.  The treatment 
reports reflect that the veteran was under individual medical 
care for his PTSD.  

In the most recent October 2005 psychiatry note, the VA 
treating physician noted that the veteran continued to 
experience symptoms at a tolerable level.  He continued to be 
busy, losing weight and getting along with others.  He took 
his medication regularly and avoided being reminded of war 
issues.  He had not new symptoms.  The impression was that of 
combat related PTSD symptoms, better controlled with medicine 
that was well tolerated except for ED.  

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the treatment reports, the VA 
medical examination findings and private physician 
questionnaire, the Board finds that the service-connected 
disability picture since July 18, 2002, the effective date of 
the grant of service connection, does not meet the criteria 
for the assignment of a rating greater than the current 30 
percent.  

The criteria for the 30 percent rating require occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  On review, the VA physicians to this 
extent have noted manifestations that fit squarely within 
these criteria: depressed mood, anxiety and chronic sleep 
impairment.  

However, neither VA examination identified a level of 
impairment manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  

Very few of the characteristic symptoms cited in the criteria 
for a rating of 50 percent or higher were reported in 
connection with the examinations, as reflected by the most 
recent GAF score of 65.  

While the treating social worker assigned a GAF score of 55 
in 2003, this was based on the veteran having actual symptoms 
of chronic anxiety, hypervigiliance, recurring nightmares of 
Vietnam, chronic sleep impairment, impairment of short term 
memory, difficulty in focusing on a task and impaired impulse 
control and unprovoked irritability and anger in 
relationships.  The Board finds on review that these symptoms 
would not be consistent with or nearly approximate the 
criteria for a higher rating in this case.  

Significantly, the GAF score of 50 assigned in 2004 was not 
linked by the treating VA physician to any specific 
manifestation that would permit the Board to assess the 
severity of the service-connected PTSD in light of the other 
evidence.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

GAF scores between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Here, on comparison, neither of the VA examinations assigned 
GAF scores including that of 65 in August 2003 that would 
support the assignment of higher rating in this case.  

The Board notes in this regard that a particular GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

The Board notes that the veteran's wife submitted a letter in 
August 2004 and stated that lately the veteran was prone to 
mood swings and depression.  She added that he was unable to 
rest and had to keep moving because of fear that something 
was going to happen to him.  He was observed to be more 
emotional and to cry more often and to believe that his life 
had been a waste and everything that he did was wrong.  She 
added that he was short tempered and unreasonable.  

The veteran submitted a statement in August 2004 stating that 
he was more prone to mood swings and depression and had 
become angry and more verbally aggressive to family and 
friends.  He had to use stick up notes to remind himself of 
what to do that day and was able to continue to do his job 
because it was repetitive work that he had been doing for the 
past 15 years.  

However, the more recent treatment report in this regard does 
not reflect an increase in severity for the service-connected 
PTSD that would warrant a rating higher than 30 percent in 
this case.  In fact, the treating VA physician found that the 
veteran had better control with medication.  

Accordingly, the Board finds that the medical evidence when 
viewed in its entirety does not support the assignment of an 
increased rating in this case.  See 38 C.F.R. § 4.126(a).  


ORDER

An increased rating in excess of 30 percent for the service-
connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


